Title: To Thomas Jefferson from Mary Jefferson Eppes, 1 February 1798
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Eppington February 1st 1798
          
          May I thank you my Dear Papa for your last letter, The advice with which it is fill’d, I feel the importance of, & the solicitude it expresses for my happiness makes me sensible how gratefully I will endeavour to follow it. I hope I shall never do otherwise for I feel more & more every day how much the, happiness of my life depends on deserving your approbation. you will have heard I suppose before you recieve this of my aunt Skipwiths death an event which was render’d by her situation before it, a relief to her friends, who began to apprehend a long life of insanity. she had been for two months before she died, tho quite well otherwise so perfectly out of her senses that she knew no one about her, & expir’d in that situation. the family here will go in a week to her funeral we shall stay some time there to comfort the poor children & most of all poor Betsy whose sufferings for her mothers situation have but too much allready affected her health.we left Richmond a few days ago & I should have written to you there, but I had not time. we saw Mr W. Hylton there, who inform’d us that his son, with Mr Lawrence, had rented Richneck of him for 1000 pounds a year, in consequence of which he goes to live in Berkely where he has bought land of a gentleman who is engaged to Mrs Campbell his daughter, & will be  married to her this spring, this piece of news I thought would not be disagreable to you as he has given over all thoughts of settling in our neighbourhood. I will write to Kitty Church soon & enclose my letter in one to you. Adieu dear Papa. I am your affectionate daughter
          
            ME
          
        